       Case 1:20-cv-00697-NONE-JLT Document 16 Filed 11/10/20 Page 1 of 1


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   PABLO SIMENTAL, JR.,                        ) Case No.: 1:20-cv-00697 NONE JLT
                                                 )
12              Plaintiff,                       ) ORDER AFTER NOTICE OF SETTLEMENT
                                                 )
13       v.                                      ) (Doc. 14)
                                                 )
14   RUBEN OZUNA, et al.,                        )
                                                 )
15              Defendants.                      )
                                                 )
16       The parties report they had come to terms of a conditional settlement. (Doc. 14) They indicate
17   they will seek dismissal of the action soon. Id. Thus, the Court ORDERS:
18           1.    The stipulation to dismiss the action SHALL be filed no later than December 11,
19   2020;
20           2.    All pending dates, conferences and hearings are VACATED.
21   The parties are advised that failure to comply with this order may result in the Court imposing
22   sanctions, including the dismissal of the action.
23
24   IT IS SO ORDERED.
25
        Dated:    November 10, 2020                        /s/ Jennifer L. Thurston
26                                                   UNITED STATES MAGISTRATE JUDGE

27
28
